 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7
     JAMES ANTHONY WILLIAMS,
 8
                                 Plaintiff,             Case No. C18-0218-JCC
 9
           v.                                           ORDER
10
     BRUCE C. GAGE, et al.,
11
                                 Defendants.
12
           The Court, having reviewed the record, and the Report and Recommendation of United
13
     States Magistrate Judge Mary Alice Theiler, does hereby ORDER:
14
           (1) The Court ADOPTS the Report and Recommendation;
15
           (2) Plaintiff’s motion requesting injunctive relief (Dkt. No. 62) is DENIED; and
16
           (3) The Clerk is DIRECTED to send copies of this order to the parties and Judge Theiler.
17

18         DATED this 26th day of March 2019.

19

20

21
                                                       A
                                                       John C. Coughenour
                                                       UNITED STATES DISTRICT JUDGE
22

23



     ORDER
     C18-0218-JCC
     PAGE - 1
